Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the second camera is configured to obtain the second imaging data after being selectively relocated to selected regions of the material processing field” is unclear if the second camera or second imaging data is being relocated. The interpretation is that the second camera is being relocated.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation of “wherein the optical carriage assembly of the beam delivery subsystem is adapted to be selectively positioned in an X- and Y- direction within a material processing field within the housing” is unclear in the claims how optical carriage is structurally linked to the material processing field within the housing. The interpretation is that optical carriage is moveable in relation to the material processing field.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US20170057008A1 Liu (hereinafter “Liu”).

Regarding claim 1, Liu teaches:
A method for processing one or more materials or compositions of materials with a laser processing system (abstract), the method comprising: generating, via a first camera (angle camera 1100) carried by the laser processing system, a first preview image of one or more materials to be processed ([146, 147, 150, 151]), wherein the first preview image comprises an image of an entire material processing field ([146, 147, 150, 151]); generating, via a second camera (camera 1200) carried by the laser processing system ([146, 147, 150, 151]), a second preview image ([146, 147, 150, 151]), wherein the second preview image comprises an image of only a selected portion of the material processing field from the first preview image ([146, 147, 150, 151]); and based on the second preview image, modifying a design file relative to a material to be processed ([154 to 156]).  

Regarding claim 2, Liu teaches:
further comprising directing a laser beam from a laser source toward the material to be processed after modifying the design file ([155]).  

Regarding claim 3, Liu teaches:
wherein the first camera is carried by a lid of a housing of the laser processing system (fig. 16; [40]; [41]; [146]; [157]).  

Regarding claim 4, Liu teaches:
wherein generating the first preview image with the first camera comprises obtaining image data from all or substantially all of a material processing field with the camera in a fixed position ([150].  

Regarding claim 6, Liu teaches:
wherein the second camera is movably carried by an optical carriage assembly of the laser processing system ([150]).

Regarding claim 7, Liu teaches:
wherein generating the second preview image with the second camera comprises obtaining image data from only a selected region of a material processing field that is less than the entire material processing field as the optical carriage assembly moves through the selected region ([146]; [150]; [151]).  

Regarding claim 8, Liu teaches:
wherein generating the second preview image with the second camera comprises obtaining a series of subviews stitched or otherwise joined together to form the second preview image, and wherein the second preview image is smaller in size than the entire material processing field ([20]; [151-153]; [157-158]).  

Regarding claim 9, Liu teaches:
wherein modifying the design file relative to the material comprises receiving user input regarding modifications to the design file prior to processing, and wherein the user input comprises translating, rotating, scaling, skewing, and/or otherwise manipulating the design file relative to the material prior to processing ([154 to 156]).  

Regarding claim 10, Liu teaches:
wherein modifying the design file relative to the material comprises automatically updating the design file prior to processing ([154 to 156]).  

Regarding claim 11, Liu teaches:
wherein generating the first preview image and/or generating the second preview image further comprises generating a virtual representation of how the material to be processed will appear when processing is complete ([154 to 156]).  

Regarding claim 12, Liu teaches:
A laser material processing system (abstract), comprising: a housing (abstract; [16-22]; fig. 16 comprising lid 155, left panel 110, front panel 130) with a material support therein (abstract; [17]; [19]; [122]; [125]; [144]; [152]); a lid (lid 155) pivotably coupled to and movable relative to the housing ([120]; fig. 16); an optical carriage assembly (beam steering system 200) configured to receive and modify a laser beam from a laser source and direct the laser beam toward a material to be processed carried by the material support ([118]; [127-129]; [134]; [161]); a display [control panel 808]; and a multi-camera vision subsystem (angle camera 1100, camera 1200) operably coupled to a controller and the display ([3-7] teach that it is known in the art to use a controller to control movement on an x, y, and z stage), wherein the multi-camera vision subsystem comprises 48301-8039.US01/151351692.1-12-Attorney Docket No. 48301-8039.US01 a first camera (angle camera 1100) carried by the lid (fig. 16; [40]; [41]; [146]; [157]) and configured to obtain first imaging data ([146, 147, 150, 151]); and a second camera  (camera 1200) carried by the optical carriage assembly ([146, 147, 150, 151]) and configured to provide second imaging data ([146, 147, 150, 151]), wherein the multi-camera vision subsystem is configured to display the first and second imaging data via the display ([21-22]; [155-157]).  

Regarding claim 13, Liu teaches:
wherein the first imaging data from the first camera comprises imaging data from all or substantially all of a material processing field within the housing ([146, 147, 150, 151]).  

Regarding claim 15, Liu teaches:
wherein the first camera is configured to obtain the first imaging data when in a fixed state ([146] teaches the wide-angle 1100 attached to the lid and fig. 17 teaches wide-angle 1100 functioning in a closed state which is a fixed state; [150]).  

Regarding claim 16, Liu teaches:
wherein the second imaging data from the second camera comprises imaging data from only a selected region of the material processing field that is less than the entire material processing field ([146, 147, 150, 151]).  

Regarding claim 17, Liu teaches:
wherein the second camera is configured to obtain the second imaging data after being selectively relocated to selected regions of the material processing field along with the optical carriage assembly ([154 to 156]).  

Regarding claim 18, Liu teaches:
wherein the optical carriage assembly of the beam delivery subsystem is adapted to be selectively positioned in an X- and Y- direction within a material processing field within the housing ([150]).  

Regarding claim 19, Liu teaches:
wherein the display is configured to display an image or representation of the work plane and material being processed both before and during laser processing ([21-22]; [155-157]; A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations, Ex parte Masham, 2 USPQ2d 1647).

Regarding claim 20, Liu teaches:
A method, comprising, displaying a first preview of a material processing field within a laser material processing system and a material to be processed (abstract), wherein the first preview is based on first imaging data from a first camera (angle camera 1100) of the laser material processing system ([146, 147, 150, 151]), and wherein the first camera is a fixed/static overhead camera carried by a lid (lid 155) of the laser material processing system ([146] teaches the wide-angle 1100 attached to the lid and fig. 17 teaches wide-angle 1100 functioning in a closed state which is a fixed state; [150]); based on input from an operator, scanning the one or more areas of interest ([145] design space and workspace) on the material to be processed with a second camera (camera 1200) of the laser material processing system ([145]), wherein the second camera is a movable camera ([146, 147, 150, 151]) carried by the optical carriage assembly of the laser material processing system ([150]); displaying a second preview of the material processing field and the material to be processed ([146, 147, 150, 151]) based on second imaging data from the second camera ([146]; [150]; [151]; [154 to 156]), wherein the second imaging data comprises one or more detailed subviews of the one or more areas of interest ([20]; [151-153]; [157-158]); updating a design file associated with the material to be processed based ([154 to 156]), at least in part, on the second image data ([154 to 156]); and directing a laser beam from a laser source toward the material to be processed based, at least in part, on instructions from the updated design file ([118]; [127-129]; [134]; [161]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20170057008A1 Liu (hereinafter “Liu”) in view of US 10520915 B2 Shapiro (hereinafter “Shaprio”).
Regarding claim 5, Liu does not teach wherein generating the first preview image with the first camera comprises obtaining image data when the lid is in an open position relative to the housing of the laser processing system.  Shapiro teaches, wherein generating the first preview image with the first camera comprises obtaining image data when the lid is in an open position relative to the housing of the laser processing system (column 1 lines 53 to 67 and column 2 lines 1-25).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Liu reference, such that wherein generating the first preview image with the first camera comprises obtaining image data when the lid is in an open position relative to the housing of the laser processing system, as suggested and taught by Shapiro, for the purpose of providing the single camera described above can take an image when the lid is 35 not in the closed position. Such an image can include an object, such as a user, that is outside the CNC machine 100 (column 2 lines 33 to 36).

Regarding claim 14, Liu does not teach wherein the first imaging data from the first camera comprises imaging data captured when the lid is in an open arrangement relative to the housing.  Shapiro teaches, wherein the first imaging data from the first camera comprises imaging data captured when the lid is in an open arrangement relative to the housing (column 1 lines 53 to 67 and column 2 lines 1-25).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Liu reference, such that wherein the first imaging data from the first camera comprises imaging data captured when the lid is in an open arrangement relative to the housing, as suggested and taught by Shapiro, for the purpose of providing the single camera described above can take an image when the lid is 35 not in the closed position. Such an image can include an object, such as a user, that is outside the CNC machine 100 (column 2 lines 33 to 36).

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763